Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US 10529108 B2 

Although the conflicting claims are not identical, they are not patentably distinct from each other because the Patent US 10529108 contain substantially all the limitations of the instant application claims.

Application No. 16/706316
Patent No. US 10529108 B2
1. A print data edit apparatus that is configured to perform an editing operation on print data and to be connected to a print label producing apparatus configured to print on a print-receiving medium by using said print data to produce a print label, the print data edit apparatus comprising: a display device; an operation device; and a controller, the controller being configured to execute: a first display control process 





Dependent claims 2-14 recites similar matter as claim 1-7 of Patent US 10529108 B2 and are rejected for the same reason. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10-11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ikedo et al. (US Pub 20090138812 A1) in view of Sawada et al. (US Pub 2008/0074697 A1).
As to claim 1, Ikedo discloses a print data edit apparatus that is configured to perform an editing operation on print data and to be connected to a print label producing apparatus configured to print on a print-receiving medium by using said print data to produce a print label (Ikedo, Fig. 1, ¶0097, “a layout editing process for editing an object such as image data by inserting the object in a print area of the rolled sheet, which is carried out by the CPU 41 of the computer device 2 in the tape printing system 1”), the print data edit apparatus comprising: 
a display device; an operation device; and a controller (Ikedo, Fig. 1), the controller being configured to execute: 
a first display control process in which an edit display screen is displayed on said display device, wherein said edit display screen includes an editing area that is for editing an object to be disposed on said print label (Ikedo, Fig. 15, ¶0099, “the CPU 41 displays, on the display 5, a layout edit window 89, including a layout display window 90. In a case where a 29 mm-wide non-fixed length rolled sheet 12A is loaded in the tape printer 3, the CPU 41 displays a square-shaped layout 91 indicating a non-fixed length rolled sheet 12A, on the layout display window 90. The layout 91 has a square-shaped print area 91A provided therein and shown by a broken line.”)
and a disposing area that is capable of disposing a data file prepared separately (Ikedo, Fig. 16, drag & drop function, item 95 and 95A. Fig. 17, item 95, 95 A. ¶0114, “the capture window 95 has a drop area 95A displayed at a central part thereof for dragging and dropping an object.”); and 
a second display control process in which said data file is expanded and displayed in an area in a case that a first indicator of said data file displayed on said display device is dragged and dropped to said disposing area via said operation device (Ikedo, Fig. 16, ¶0107, “At a central portion of the explanation dialog box 94 is displayed a message showing that the drag-and-drop function of inserting an object inside a print area 91A of the layout 91 during editing can be used by dragging and dropping an object in a drop area 95A of the capture window 95.” ¶0165, “If an object of another application was dragged and dropped in the drop area 95A (S23: YES), the CPU 41 shifts the flow to process S21 where the layout edit window 89 (refer to FIG. 15) is displayed in the display screen of the display 5. Then, the CPU 41 reads out the dropped object from the object information storage area 43A and displays the object by fitting it in the print area 91A.”).

Sawada teaches the data file is displayed in the disposing area (Sawada, ¶0123, “the user can input the text by dropping dragged text with the use of the mouse cursor 7A of the mouse 7 from the internet and the file stored in the hard disk mounted on the HDD 49. Here, the user can open the file stored in the hard disk mounted on the HDD 49 in the text box 24.”).
Ikedo and Sawada are considered to be analogous art because all pertain to graphic user interface. It would have been obvious before the effective filing date of the claimed invention to have modified Ikedo with the features of “the data file is displayed in the disposing area” as taught by Sawada. The claim would have been obvious because the substitution of one known element (display in the print area) for another (display in the disposing area) would have yielded predictable results to one of ordinary skill in the art.

As to claim 2, claim 1 is incorporated and the combination of Ikedo and Sawada discloses in said first display control process, at least a part of said disposing area is displayed at a lower portion of said editing area (Ikedo, Fig .15, item 93. Fig, 17. Item 95, It is obvious to replace the item 93 with item 95 on the same screen. Sawada also suggests the edit area and the disposing area could be on the same screen in Fig. 14.)

As to claim 3, claim 1 is incorporated and the combination of Ikedo and Sawada discloses in said first display control process, said edit display screen is further displayed on said display device, wherein said edit display screen includes a print setting area and said editing area that are disposed side by side with each other from one side toward the other side along a left-to-right direction in the edit display screen, wherein the print setting area is for performing a setting with respect to said print-receiving medium (Ikedo, Fig. 15 and Sawada, Fig. 7. Ikedo shows the top-bottom layout. Changing the layout from top-bottom to side by side is obvious and is the ordinary capabilities of a person of ordinary skill in the art.  Sawada further shows a side by side layout in Fig. 7 between area 20 and 21.).

As to claim 4, claim 1 is incorporated and the combination of Ikedo and Sawada discloses in said first display control process, said edit display screen is further displayed on said display device, wherein said edit display screen includes said editing area and an individual setting area that are disposed side by side with each other from one side toward the other side along a left-to-right direction in the edit display screen, wherein the individual setting area is for performing a setting with respect to said object (Sawada, Fig. 14 and 15, item 20 is the editing area and item 21 is the individual setting area.).

As to claim 5, claim 1 is incorporated and the combination of Ikedo and Sawada discloses in said first display control process, said edit display screen is further displayed on said display device, wherein said edit display screen includes a print setting area, said editing area, and an individual setting area that are disposed side by side with each other from one side toward the other side along a left-to-right direction in the edit display screen, wherein the print setting area is for performing a setting with respect to said print-receiving medium, wherein the individual setting area is for performing a setting with respect to said object (Sawada, Fig. 14 and 15, item 20 is the editing area and item 21 is the individual setting area. Item 15, 16, 17 would be the print setting area. Changing the layout from top-bottom to side by side is obvious and is the ordinary capabilities of a person of ordinary skill in the art.).

As to claim 6, claim 1 is incorporated and the combination of Ikedo and Sawada discloses said controller is configured to further execute a third display control process in which said object incorporated with data contents is generated and displayed in said editing area in a state where said object or an object area in which said object is disposed is displayed in said editing area, in a case that said data contents in said data file that is expanded and displayed in said disposing area are dragged and dropped to said object or said object area via said operation device (Sawada, Fig. 14 and 15, item 20 is the editing area. ¶0123, “the user can input the text by dropping dragged text with the use of the mouse cursor 7A of the mouse 7 from the internet and the file stored in the hard disk mounted on the HDD 49. Here, the user can open the file stored in the hard disk mounted on the HDD 49 in the text box 24.”).

As to claim 7, claim 1 is incorporated and the combination of Ikedo and Sawada discloses in said first display control process, in an initial state, a message that said data file can be disposed is displayed in said disposing area (Ikedo, Fig. 16, item 95 and 95a. Fig. 17, item 95A “Drop or Input” ¶0107, “displayed a message showing that the drag-and -drop function of inserting an object inside a print area 91A of the layout 91 during editing can be used by dragging and dropping an object in a drop area 95A of the capture window 95.” ¶0114, “This drop area 95A contains the message [Drop or Input]”).

As to claim 10, claim 3 is incorporated and the combination of Ikedo and Sawada discloses in said first display control process, a plurality of medium setting fields for setting a width and a length of said print-receiving medium are further displayed side by side with each other along said left-to-right direction in said print setting area, and a display mode of each of said medium setting fields is changed in accordance with a type of said print-receiving medium (Sawada, Fig. 7, item 15, 16, 17, 18, 20, ¶0077, “If the print frame 22 corresponding to the precut label is selected, for instance, the text of “12 mm Dia” or “17 mm×54 mm” will be displayed. That is, the width of long roll tape is not only displayed. Here, in the condition which is set, interfaces the print frame 22 of the label making work area 20 which will be described later.” ¶0080, “Rulers 20A are displayed upper side and left side of the label making work area 20. The rulers 20 may be measure of length and width of the label.” ¶0110, “the size of the two-dimensional code is automatically changed based on the width of the roll printing medium 103A corresponding to the combo box 16G. Here, automatically set configuration will be the configuration for the two-dimensional code to be made hereafter.”)

As to claim 11, claim 5 is incorporated and the combination of Ikedo and Sawada discloses wherein in said first display control process, a plurality of medium setting fields for setting a width and a length of said print-receiving medium are further displayed side by side with each other along said left-to-right direction in said print setting area, and a display mode of each of said medium setting fields is changed in accordance with a type of said print-receiving medium (Sawada, Fig. 7, item 15, 16, 17, 18, 20, ¶0077, “If the print frame 22 corresponding to the precut label is selected, for instance, the text of “12 mm Dia” or “17 mm×54 mm” will be displayed. That is, the width of long roll tape is not only displayed. Here, in the condition which is set, interfaces the print frame 22 of the label making work area 20 which will be described later.” ¶0080, “Rulers 20A are displayed upper side and left side of the label making work area 20. The rulers 20 may be measure of length and width of the label.” ¶0110, “the size of the two-dimensional code is automatically changed based on the width of the roll printing medium 103A corresponding to the combo box 16G. Here, automatically set configuration will be the configuration for the two-dimensional code to be made hereafter.”)

As to claim 15, the combination of Ikedo and Sawada discloses a non-transitory computer-readable recording medium storing a print data editing program for executing steps on a computing device, said computing device being provided to a print data edit apparatus that includes a display device, an operation device, and said computing device, and that is configured to edit print data, and to be connected to a print label producing apparatus configured to print on a print-receiving medium by using said print data to produce a print label, said steps comprising: a first display control step for displaying, on said display device, an edit display screen that includes an editing area for editing an object to be disposed on said print label, and a disposing area that is capable of disposing a data file prepared separately; and a second display control step for expanding and displaying said data file in said disposing area in a case that a first indicator of said data file displayed on said display device is dragged and dropped to said disposing area via said operation device (See claim 1 for detailed analysis.).


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ikedo et al. (US Pub 20090138812 A1) in view of Sawada et al. (US Pub 2008/0074697 A1) in view of Hiramoto (US Pub 2015/0109630 A1)

As to claim 8, claim 4 is incorporated and the combination of Ikedo and Sawada does not disclose in said first display control process, in a case that one of a plurality of objects is selected through an operation of said operation device in a state where said plurality of objects are displayed in said editing area, an item to be displayed in said individual setting area is changed in accordance with a type of the object selected.
Hiramoto teaches in said first display control process, in a case that one of a plurality of objects is selected through an operation of said operation device in a state where said plurality of objects are displayed in said editing area, an item to be displayed in said individual setting area is changed in accordance with a type of the object selected (Hiramoto, Fig. 5, Fig. 10, ¶0071, “Various items for conditions to be set for printing or finishing are classified into a plurality of groups. Such items are hereinafter referred to as “setting items”. The tabs 5AT are provided on a group-by-group basis. When any one of the tabs 5AT is selected, the selected tab 5AT is treated as a target tab. Objects used to designate conditions for each setting item of the group corresponding to the target tab are placed in the conditions designation region 5AR. Such an object is usually called a “control”. The target tab is shown by a thick frame in the drawings.”).
Hiramoto, ¶0006).

As to claim 9, claim 5 is incorporated and the combination of Ikedo, Sawada and Hiramoto discloses in said first display control process, in a case that one of a plurality of objects is selected through an operation of said operation device in a state where said plurality of objects are displayed in said editing area, an item to be displayed in said individual setting area is changed in accordance with a type of the object selected (See claim 8 for detailed analysis.).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ikedo et al. (US Pub 20090138812 A1) in view of Sawada et al. (US Pub 2008/0074697 A1) in view of Wilson et al. (US Pub 2014/0282077 A1)

As to claim 12, claim 3 is incorporated and the combination of Ikedo and Sawada does not disclose in said first display control process, a first color pallet is further displayed in said print setting area, wherein a plurality of colors for setting a print color of said object are arranged in a grid pattern in said first color pallet, and a second indicator for displaying a second color pallet provided separately from said first color pallet is disposed and displayed in said first color pallet.
Wilson teaches in said first display control process, a first color pallet is further displayed in said print setting area, wherein a plurality of colors for setting a print color of said object are arranged in a grid pattern in said first color pallet, and a second indicator for displaying a second color pallet provided separately from said first color pallet is disposed and displayed in said first color pallet (Wilson, Fig. 3, Fig. 4, is a setting area.  Color palette 104 is a first color pallet. shade wheel 105 and brightness bar 106 and X icon 110 are the second indicator. ¶0050, “a user has opted to display an expanded color palette 104 to select a color for marking on the e-note 100. Also shown are shade wheel 105 and brightness bar 106, each with a track ball 107 to adjust the color settings. If a user is not satisfied with the color options in color palette 104, he may create his own color using the wheel 105 and bar 106, which will be shown in sample window 109. This is done by sliding the track balls 107 on the wheel and bar. Once a user dials in the color they want, they can add it to the palette 104 by selecting the "X" icon 110. A user may return the palette 104 to the default colors using the options menu.”).
Ikedo, Sawada and Wilson are considered to be analogous art because all pertain to graphic user interface. It would have been obvious before the effective filing date of the claimed invention to have modified Ikedo with the features of “in said first display control process, a first color pallet is further displayed in said print setting area, wherein a plurality of colors for setting a print color of said object are arranged in a grid pattern in said first color pallet, and a second indicator for displaying a second color pallet provided separately from said first color pallet is disposed and displayed in said first color pallet” as taught by Wilson. The suggestion/motivation would have been in order to have tools and methods to improve productivity and efficiencies (Wilson, ¶0003).

As to claim 13, claim 4 is incorporated and the combination of Ikedo, Sawada and Wilson discloses in said first display control process, a first color pallet is further displayed in said individual setting area, wherein a plurality of colors for setting a print color of said object are arranged in a grid pattern in said first color pallet, and a second (See claim 12 for detailed analysis.).

As to claim 14, claim 5 is incorporated and the combination of Ikedo, Sawada and Wilson discloses in said first display control process, a first color pallet is further displayed in said print setting area or said individual setting area, wherein a plurality of colors for setting a print color of said object are arranged in a grid pattern in said first color pallet, and a second indicator for displaying a second color pallet provided separately from said first color pallet is disposed and displayed in said first color pallet (See claim 12 for detailed analysis.).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YU CHEN/Primary Examiner, Art Unit 2613